DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 14-19 of the Applicant remarks, filed on 01/14/2022, with respect to the rejection(s) of independent claim(s) under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”).
	As explained in the rejection below, Du clearly teaches a camera mount and at least one robotic arm attached to a frame on a distal end of a boom assembly (see figs. 4, 9 and 11).  Du also teaches a single remote power source on the distal end of the boom assembly (Hydrolic generator shown in fig. 9).
	On page 20 of the amendment, Applicant argued that there is a lack of motivation to combine Taylor with any reference describing a boom assembly.
	However, the Examiner respectfully disagrees. Taylor clearly teaches that the remote camera system can be used on a vehicle to navigate through hazardous environments, such as polluted waste sites, warzones, deep sea, or outer space. In such applications, the remote camera control system can be attached to the vehicle or replace the preexisting camera system of the remote control vehicle (paragraph 0015); in addition, said remote camera system can be used in telemedicine in a remote platform (paragraph 0016).  Therefore, it is clear that Taylor did not restrict the environment where the remote camera system can be used. It can be used on a machinery to navigate through any hazardous environment, which is exactly what taught in Du’s reference, controlling operation or navigation of robotic arms or robotic hot sticks using remote arm cameras in hazardous environment.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-3, 5-9, 11 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) cited in IDS, hereinafter “Taylor” in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) hereinafter “Du” in further view of Bilic et al. (US 2018/0313885) hereinafter “Bilic” in further view of LIM et al. (US 2017/0340969) hereinafter “Lim”.
As per claim 1, Taylor discloses a system for providing real-time, sensory information associated with a remote location to a user (paragraphs 0002 and 0021) to allow for remote operation of machinery (paragraph 0015), the system comprising: 
the remote assembly comprising: 
a camera mount…(fig. 3A, camera mounted gimbal 225); 
a plurality of cameras disposed on the camera mount to receive visual information (paragraph 0076; fig. 3A. cameras 320A and 320B); 
a plurality of microphones disposed on the camera mount to receive audio information (paragraph 0076); and 
a fiber-optic cable connected to the remote assembly (paragraph 0019);
wherein the fiber-optic transmits a signal including the visual and audio information (paragraph 0060, The processor on the HMD 205 can receive streaming video along with audio from the camera mounted gimbal 225…The processor on the HMD 205 can receive streaming video from the camera mounted gimbal via wired communications; paragraph 0065, the computing device 210 or any or more components of the system 100 can direct or redirect the streaming video from the camera mounted gimbal 225 to the HMD 205 via the shortest path through the network 104, wherein the network can be connected via wired links such as optical fiber lines as taught in paragraph 0019); 
a mountable display (head-mounted display as disclosed in paragraph 0039) comprising: 
a visual output comprising an image display (display as disclosed in paragraph 0052); 
an audio output comprising a plurality of speakers (speakers as disclosed in paragraph 0052 and 0064); and 
at least one sensor for detecting a viewing angle of the user when in use (paragraph 0059); and 
a processor (Fig. 1D, Main Processor 121) for performing the steps of: 
processing the signal received from the fiber-optic cable (paragraphs 0060-0063); and 
transmitting the received visual and audio information to the mountable display (paragraphs 0004 and 0064), 
wherein the visual information comprises a representation of the remote location based on the viewing angle of the user when in use (figs. 3A-3C show the cameras viewing at a direction similar to the viewing direction or angle of the user), and 
wherein the audio information comprises a representation of the remote location (paragraphs 0078) based on the viewing angle of the user when in use (figs. 3A-3C show the camera mounted gimbal changes direction based on the viewing direction or angle of the user). 
However, Taylor does not explicitly disclose a boom assembly having an electrically insulated portion and a remote assembly, the remote assembly comprising: a frame; a camera mount attached to the frame; at least one robotic arm attached to the frame; a single remote power source for powering the plurality of cameras, the plurality of microphones, and the at least one robotic arm; a tool for operating on the energized power line, wherein the fiber-optic transmits a signal…across the electrically insulated portion of the boom assembly;
In an analogous art, Du discloses a boom assembly (figs. 9 and 11) having an electrically insulated portion (page 644, right col. lines 1-7, The robotic platform will be directly mounted at the bucket position of an insulated lifting arm) and a remote assembly (The robotic platform as shown in figs. 4, 9 and 11); the remote assembly comprising: a frame (i.e. The robotic platform); a camera mount attached to the frame (see figs. 4 and 9); at least one robotic arm attached to the frame (robotic arms as shown in figs. 4 and 9); a single remote power source for powering the plurality of cameras, the plurality of microphones, and the at least one robotic arm (page 644, right col. section B, A hydraulic generator is installed on the robotic platform together with the robotic system control unit; page 646, left col. section A, A 10kW hydraulic generator is carried on the robotic platform as power source; see also fig. 9); a tool for operating on the energized power line (tools placed on tools holder as shown in fig. 4; see also section E. Operating tools in pages 645-646), wherein the fiber-optic transmits a signal…across the electrically insulated portion of the boom assembly (as shown in fig. 9);
However, Taylor or Du do not explicitly disclose a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point on the remote assembly; and wherein the bonding point is configured to maintain the camera mount, the at least one robotic arm, the plurality of cameras, the plurality of microphones, the single remote power source, the tool, and the energized power line at an equal electrical potential when in use.
In an analogous art, Bilic discloses a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point (paragraph 0015, a conductive lead having a conductive lead first end and a conductive lead second end, the conductive lead first end contacting the energized DC voltage transmission line, and the conductive lead second end contacting the aerial work platform) on the remote assembly (while in Bilic, the aerial work platform is related to a bucket with human workers, Du’s aerial work platform is related to a robotic platform containing cameras’ system, robotic arms and hydraulic generator as shown in fig. 9, located on an insulated lifting arm; therefore, Du in view of Bilic teach direct connection between an energized power line and the remote assembly); and wherein the bonding point is configured to maintain the camera mount, the at least one robotic arm, the plurality of cameras, the plurality of microphones, the single remote power source, the tool, and the energized power line at an equal electrical potential when in use (it is an intended use statement which does not have a patentable weight; however, see also paragraph 0062, which teaches reaching same potential or voltage when the energized DC power line is electrically bounded to the remote assembly).
However, Taylor, Du or Bilic do not explicitly disclose adjusting the processing of the visual information received at the remote assembly to process only a subset of the visual information associated with the viewing angle of the user when in use.
In an analogous art, Lim discloses adjusting the processing of the visual information received at the remote assembly to process only a subset of the visual information associated with the viewing angle of the user when in use (paragraphs 0037, 0045, 0057, 0058, 0063, 0065, 0067, the original image processor 210 may generate a first reference image 510 by selecting and cutting a portion from the original image 500 in consideration of user movements or the shifting of the eyes of the user detected by the sensor 230. The first reference image 510 may have the same frame rate as that of the original image 500. As illustrated in FIG. 9, the first reference image 510 may be a portion selected from the original image 500…the second image frame 532 is displayed after the first image frame 531 according to the movement of the eyes or head of the user…the image processor 130 may receive detection information from the sensor 230, and may generate the additional image frames 533 to 535 by only selecting portions of image frames included in the second reference.  It is clear that the captured images are adjusted so that only portions of said captured images are displayed according to the movement of the eyes or head of the user, interpreted as viewing angle of the user when in use).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002), and in view of Bilic by connecting the head of the boom to an energized line in order to prevent the possibility of potential differences which might cause power outages and damage equipment (Bilic, paragraph 0004), and in view of Lim by selecting and displaying only portions of the captured images based on the viewing direction of the user in order to reduce computation time; additionally, an image may be smoothly scrolled and displayed even when the user moves. Hence, a more realistic virtual reality service may be provided to the user (Lim; paragraph 0029).
As per claim 2, Taylor discloses wherein the visual output further comprises a heads- up display including additional information superimposed on the image display of the mountable display (paragraph 0093, The display unit(s) may be provided, for example, to allow a user to view various information in connection with execution of the instructions).  
As per claim 3, Taylor discloses wherein the camera mount comprises: a gimbal; a first motor for rotating the gimbal about a first axis based on the viewing angle of the user when in use; a second motor for rotating the gimbal about a second axis based on the viewing angle of the user when in use; and a third motor for rotating the gimbal about a third axis based on the viewing angle of the user when in use (figs. 3A-3D; paragraphs 0053-0057).  
As per claim 5, Taylor discloses the system of claim 1, wherein the plurality of cameras comprises an array of cameras fixed to the camera mount (as shown in figs. 3A-3B), and wherein the processor executes a set of computer executable instructions to perform the steps of: processing a plurality of images received from the array of cameras; stitching the plurality of images from the array of cameras together into a stitched composite image (paragraph 0063, the processor on the HMD 205 can apply a projective transformation algorithm (homography) to stitch together or synthesize individual image frames of the streaming video from each camera with other frames of the streaming video from other cameras); and displaying at least a portion of the stitched composite image to the user on the image display of the mountable display (paragraph 0064, The display on the HMD 205 can display the streaming video. The display on the HMD 205 can display the processed streaming video).  
As per claim 6, Lim discloses wherein the plurality of images comprises a selected portion of images (fig. 6; paragraph 0054) from the array of cameras (paragraph 0060).
As per claim 7, Taylor discloses at least one USB to fiber-optic converter connected to the fiber-optic cable at a first end of the fiber-optic cable; and at least one fiber-optic to USB converter connected to the fiber-optic cable at a second end of the fiber-optic cable (USB network adapter as disclosed in paragraph 0043).  
As per claim 8, Taylor discloses the system of claim 1, wherein the camera mount is disposed on a camera-supporting robotic arm, and wherein the camera-supporting robotic arm is operable to rotate about at least one axis (paragraph 0079) based on a viewing position of the user detected by the at least one sensor (paragraph 0081).  
As per claim 9, Taylor discloses a method for providing real-time, sensory information associated with a remote location to a user (paragraphs 0002 and 0021) to allow the user to remotely operate machinery (paragraph 0015), the method comprising the steps of: 
receiving the sensory information of the remote location using a plurality of cameras and a plurality of microphones disposed on a camera mount in the remote location (figs. 3A-3D; paragraphs 0077-0078), 
detecting a viewing angle of the user using at least one sensor disposed on a mountable display (paragraph 0059); 
in response to detecting the viewing angle (paragraph 0059), transmitting a control signal indicative of the viewing angle from the at least one sensor (paragraph 0074)…via a fiber-optic cable (paragraph 0019); 
transmitting the sensory information…using a fiber-optic cable (paragraph 0019); 
processing the sensory information using a processor (paragraphs 0060-0063); and 
transmitting the sensory information to the mountable display (paragraphs 0004 and 0064); 
wherein the sensory information comprises: 
a visual representation of the remote location adapted to be output to the user on an image display of the mountable display (display as disclosed in paragraph 0060) based on the viewing angle of the user when in use (figs. 3A-3C show the cameras viewing at a direction similar to the viewing direction or angle of the user); and 
an audio representation of the remote location (paragraphs 0078) adapted to be output to the user by a plurality of speakers disposed on the mountable display (speakers as disclosed in paragraph 0052 and 0064) based on the viewing angle of the user when in use (figs. 3A-3C show the camera mounted gimbal changes direction based on the viewing direction or angle of the user).
However, Taylor does not explicitly disclose wherein the camera mount is associated with a remote assembly attached to a boom assembly; wherein the camera mount is attached to a frame at a distal end of the boom assembly; powering the plurality of cameras, the plurality of microphones, and at least one robotic arm attached to the frame using a single remote power source; transmitting a control signal…across an electrically insulated portion of the boom assembly via a fiber-optic cable; transmitting the sensory information across an electrically insulated portion of the boom assembly to which the remote assembly is attached using the fiber-optic cable; operating on the energized power line using a tool attached to the remote assembly.
In an analogous art, Du discloses wherein the camera mount is associated with a remote assembly attached to a boom assembly; wherein the camera mount is attached to a frame at a distal end of the boom assembly (see figs. 4, 9 and 11); powering the plurality of cameras, the plurality of microphones, and at least one robotic arm attached to the frame using a single remote power source (page 644, right col. section B, A hydraulic generator is installed on the robotic platform together with the robotic system control unit; page 646, left col. section A, A 10kW hydraulic generator is carried on the robotic platform as power source; see also fig. 9); transmitting a control signal…across an electrically insulated portion of the boom assembly via a fiber-optic cable; transmitting the sensory information across an electrically insulated portion of the boom assembly to which the remote assembly is attached using the fiber-optic cable (as shown in fig. 9); operating on the energized power line using a tool attached to the remote assembly (see section E. Operating tools in pages 645-646; see the tools placed on tools holder shown in fig. 4).
However, Taylor or Du do not explicitly disclose directly electrically bonding the remote assembly to an energized power line via a bonding cable having a first end for directly connecting to the energized power line and a second end directly connected to a bonding point disposed on the remote assembly; wherein the bonding point is configured to maintain the camera mount, the at least one robotic arm, the plurality of cameras, the plurality of microphones, the single remote power source, the tool, and the energized power line at an equal electrical potential when in use.
In an analogous art, Bilic discloses directly electrically bonding the remote assembly to an energized power line via a bonding cable having a first end for directly connecting to the energized power line and a second end directly connected to a bonding point (paragraph 0015, a conductive lead having a conductive lead first end and a conductive lead second end, the conductive lead first end contacting the energized DC voltage transmission line, and the conductive lead second end contacting the aerial work platform) disposed on the remote assembly (while in Bilic, the aerial work platform is related to a bucket with human workers, Du’s aerial work platform is related to a robotic platform containing cameras’ system, robotic arms and hydraulic generator as shown in fig. 9, located on an insulated lifting arm; therefore, Du in view of Bilic teach direct connection between an energized power line and the remote assembly); wherein the bonding point is configured to maintain the camera mount, the at least one robotic arm, the plurality of cameras, the plurality of microphones, the single remote power source, the tool, and the energized power line at an equal electrical potential when in use (it is an intended use statement which does not have a patentable weight; however, see also paragraph 0062, which teaches reaching same potential or voltage when the energized DC power line is electrically bounded to the remote assembly).
However, Taylor, Du or Bilic do not explicitly disclose adjusting the processing of the visual information received at the remote assembly to process only a subset of the visual information associated with the viewing angle of the user when in use.
In an analogous art, Lim discloses adjusting the processing of the visual information received at the remote assembly to process only a subset of the visual information associated with the viewing angle of the user when in use (paragraphs 0037, 0045, 0057, 0058, 0063, 0065, 0067, the original image processor 210 may generate a first reference image 510 by selecting and cutting a portion from the original image 500 in consideration of user movements or the shifting of the eyes of the user detected by the sensor 230. The first reference image 510 may have the same frame rate as that of the original image 500. As illustrated in FIG. 9, the first reference image 510 may be a portion selected from the original image 500…the second image frame 532 is displayed after the first image frame 531 according to the movement of the eyes or head of the user…the image processor 130 may receive detection information from the sensor 230, and may generate the additional image frames 533 to 535 by only selecting portions of image frames included in the second reference.  It is clear that the captured images are adjusted so that only portions of said captured images are displayed according to the movement of the eyes or head of the user, interpreted as viewing angle of the user).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002), and in view of Bilic by connecting the head of the boom to an energized line in order to prevent the possibility of potential differences which might cause power outages and damage equipment (Bilic, paragraph 0004) and in view of Lim by selecting and displaying only portions of the captured images based on the viewing direction of the user in order to reduce computation time; additionally, an image may be smoothly scrolled and displayed even when the user moves. Hence, a more realistic virtual reality service may be provided to the user (Lim; paragraph 0029).
As per claim 11, arguments analogous to those applied for claim 3 are applicable for claim 11.
As per claim 21, Taylor and Du discloses an input device associated with the mountable display for receiving a user input signal (Taylor: paragraph 0093, The display unit(s) may be provided, for example, to allow a user to view various information in connection with execution of the instructions. The user input device(s) may be provided, for example, to allow the user to make manual adjustments, make selections, enter data or various other information, and/or interact in any of a variety of manners with the processor during execution of the instructions. Du, page 646, right col. , A multi-screen monitor is used to show the real-time robotic arm postures, the reconstructed operation scene, the surveillance camera image and some other useful status information. For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface), wherein the user input signal controls operation of at least one of the camera mount or the at least one robotic arm (Taylor: paragraphs 0091-0093, The user input device(s) may be provided, for example, to allow the user to make manual adjustments, make selections, enter data or various other information, and/or interact in any of a variety of manners with the processor during execution of the instructions. Du, page 646, right col. , For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface).
   
6.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of LIM et al. (US 2017/0340969) in further view of Smyth (US 2006/0045294).
As per claim 10, Taylor, Du, Bilic and Lim disclose the method of claim 9, further comprising the steps of:  stitching, using the processor, a plurality of images received from the respective plurality of cameras into a stitched composite image (Taylor; paragraph 0063, the processor on the HMD 205 can apply a projective transformation algorithm (homography) to stitch together or synthesize individual image frames of the streaming video from each camera with other frames of the streaming video from other cameras) to be displayed on the image display of the mountable display (Taylor; paragraph 0064, The display on the HMD 205 can display the streaming video. The display on the HMD 205 can display the processed streaming video); 
However, Taylor, Du, Bilic or Lim do not explicitly disclose interpolating, using the processor, between a plurality of audio signals from the respective plurality of microphones based on the viewing angle of the user when in use.  
In an analogous art, Smyth discloses interpolating, using the processor, between a plurality of audio signals from the respective plurality of microphones based on the viewing angle of the user when in use (fig. 34b; paragraphs 0080 and 0164-0171).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Taylor, Du, Bilic and Lim in view of Smyth by interpolating between a plurality of audio signal based on viewing angle of a user, in order to improve the accuracy of acquired impulse response in the presence of head movement (Smyth; paragraph 0194).

7.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of LIM et al. (US 2017/0340969) in further view of Fulton (US 5,196,998).
As per claim 12, Taylor, Du, Bilic and Lim disclose the method of claim 9; however, Taylor, Du, Bilic or Lim do not explicitly disclose the step of playing an audio cue over the plurality of speakers, wherein the audio cue is associated with an operation event of an equipment in the remote location.
In an analogous art, Fulton discloses the step of playing an audio cue over the plurality of speakers, wherein the audio cue is associated with an operation event of an equipment in the remote location (col. 12 line 66- col. 13 line 20).
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Taylor, Du, Bilic and Lim in view of Fulton by playing an audio cue that is associated with an operation event of an equipment in the remote location, in order to detect malfunction and improve safety and (Fulton; col. 12 line 66-68).

8.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of LIM et al. (US 2017/0340969) in further view of Kuhn (US 4,831,662).
As per claim 13, Taylor, Du, Bilic and Lim disclose the method of claim 9; however, Taylor, Du, Bilic or Lim do not explicitly disclose the steps of: converting the sensory information into a fiber-optic signal using a digital-to-fiber- optic converter; and converting the fiber-optic signal into a digital signal using a fiber-optic-to-digital converter, wherein the digital signal is associated with the sensory information.
In an analogous art, Kuhn discloses the steps of: converting the sensory information into a fiber-optic signal using a digital-to-fiber- optic converter (fig. 1, the transmitter 10 converts digital data to optical data; col. 4 lines 56- col. 5 line 21); and converting the fiber-optic signal into a digital signal using a fiber-optic-to-digital converter (fig. 1, the receiver 16 converts the optical data to digital data; col. 5 lines 21-50), wherein the digital signal is associated with the sensory information (i.e. streaming video of Taylor in paragraph 0077).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Taylor, Du, Bilic and Lim in view of Kuhn by using digital-to-fiber-optic converter and fiber-optic-to-digital converter in order to transmit digital data using fiber optic transmitting medium; the use of fiber optic transmitting mediums have tremendous capacity to transmit large amounts of information because of the large bandwidth presented in the fiber optic digital communication systems (Kuhn; col. 1 line 21-25).

9.	Claims 14-17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Kada (US 2018/0011681) in further view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of LIM et al. (US 2017/0340969).
As per claim 14, Taylor discloses a system for providing real-time, sensory information associated with a remote location to a user (paragraphs 0002 and 0021) to allow for remote operation of machinery (paragraph 0015), the system comprising:
a remote assembly disposed in the remote location (paragraph 0002, Remote cameras can be used to stream a video feed to users viewing the video at displays not proximate to the remote camera) comprising: 
a gimbal camera mount (fig. 3A, camera mounted gimbal 225)…having a first axis of rotation, a second axis of rotation, and a third axis of rotation (figs. 3A-3D; paragraphs 0053-0057), the gimbal camera mount comprising: a first motor for rotating the gimbal camera mount about the first axis; a second motor for rotating the gimbal camera mount about the second axis; and a third motor for rotating the gimbal camera mount about the third axis (figs. 3A-3D; paragraphs 0053-0057); 
a first camera disposed on the gimbal camera mount in a first position for collecting a first portion of visual sensory information; a second camera disposed on the gimbal camera mount in a second position distinct from the first position for collecting a second portion of visual sensory information (figs. 3A-3D, cameras 320A and 320B; paragraph 0053); 
a first microphone disposed at a first location of the gimbal camera mount for collecting a first portion of audio sensory information; and a second microphone disposed at a second location of the gimbal camera mount opposite the first location for collecting a second portion of audio sensory information (paragraphs 0076 and 0078), 
wherein the sensory information comprises the first portion of visual sensory information, the second portion of visual sensory information (paragraph 0063 teaches streaming video from each camera and other frames of the streaming video from other cameras), the first portion of audio sensory information, and the second portion of audio sensory information (paragraph 0078, The one or more microphones on the camera mounted gimbal 225 can be used to take streaming audio); 
a fiber-optic cable (paragraph 0019); 
a mountable display adapted to be worn by the user on the user's head (head-mounted display as disclosed in paragraph 0039) comprising: 
at least one sensor for detecting a viewing angle of the user when in use (paragraph 0059); 
a processor for processing the first portion of the visual information and the second portion of the visual information received at the remote assembly (paragraphs 0060-0063),
a controller for controlling the first motor and the second motor of the gimbal camera mount based on the viewing angle of the user when in use (paragraph 0074).
However, Taylor does not explicitly disclose a first visual display for displaying a first image associated with the first portion of visual sensory information; 
a second visual display for displaying a second image associated with the second portion of visual sensory information; 
a first speaker for outputting a first audio associated with the first portion of audio sensory information; and 
a second speaker for outputting a second audio associated with the second portion of audio sensory information;
In an analogous art, Kada discloses a mountable display adapted to be worn by the user on the user's head (HMD 110 as disclosed in paragraph 0043) comprising: 
a first visual display for displaying a first image associated with the first portion of visual sensory information; a second visual display for displaying a second image associated with the second portion of visual sensory information (paragraph 0043, The display unit 112 may include a left-eye display unit configured to provide an image to a left eye of the user U, and a right-eye display unit configured to provide an image to a right eye of the user U); 
a first speaker for outputting a first audio associated with the first portion of audio sensory information; and a second speaker for outputting a second audio associated with the second portion of audio sensory information (paragraph 0046);
	However, Taylor or Kada do not explicitly disclose a remote assembly disposed in the remote location comprising: a frame; a…camera mount attached to the frame…; at least one robotic arm attached to the frame; a single remote power source for powering the first camera, the second camera, the first microphone, the second microphone, and the at least one robotic arm; a tool for operating on the energized power line; wherein the fiber-optic cable transmits the sensory information across an electrically isolated region of a boom assembly to which the remote assembly is attached; 
	In the same field of endeavor, Du discloses a remote assembly disposed in the remote location (see figs. 9 and 11) comprising: a frame (i.e. The robotic platform); a…camera mount attached to the frame…(see figs. 4 and 9); at least one robotic arm attached to the frame (robotic arms as shown in figs. 4 and 9); a single remote power source for powering the first camera, the second camera, the first microphone, the second microphone, and the at least one robotic arm (page 644, right col. section B, A hydraulic generator is installed on the robotic platform together with the robotic system control unit; page 646, left col. section A, A 10kW hydraulic generator is carried on the robotic platform as power source; see also fig. 9); a tool for operating on the energized power line (tools placed on tools holder as shown in fig. 4; see also section E. Operating tools in pages 645-646); wherein the fiber-optic cable transmits the sensory information across an electrically isolated region of a boom assembly to which the remote assembly is attached (as shown in fig. 9);
However, Taylor, Kada or Du do not explicitly disclose a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point on the remote assembly; wherein the bonding point is configured to maintain the gimbal camera mount, the first camera, the second camera, the first microphone, the second microphone, the at least one robotic arm, the single remote power source, the tool, and the energized power line at an equal electrical potential when in use.
In an analogous art, Bilic discloses a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point (paragraph 0015, a conductive lead having a conductive lead first end and a conductive lead second end, the conductive lead first end contacting the energized DC voltage transmission line, and the conductive lead second end contacting the aerial work platform) on the remote assembly (while in Bilic, the aerial work platform is related to a bucket with human workers, Du’s aerial work platform is related to a robotic platform containing cameras’ system, robotic arms and hydraulic generator as shown in fig. 9, located on an insulated lifting arm; therefore, Du in view of Bilic teach direct connection between an energized power line and the remote assembly); wherein the bonding point is configured to maintain the gimbal camera mount, the first camera, the second camera, the first microphone, the second microphone, the at least one robotic arm, the single remote power source, the tool, and the energized power line at an equal electrical potential when in use (it is an intended use statement which does not have a patentable weight; however, see also paragraph 0062, which teaches reaching same potential or voltage when the energized DC power line is electrically bounded to the remote assembly).
However, Taylor, Kada, Du or Bilic do not explicitly disclose wherein the processing of the first portion of the visual sensory information and the second portion of the visual sensory information is adjusted to process only a subset of the first portion of visual sensory information and the second portion of visual sensory information associated with the viewing angle of the user when in use.
In an analogous art, Lim discloses wherein the processing of the first portion of the visual sensory information and the second portion of the visual sensory information is adjusted to process only a subset of the first portion of visual sensory information and the second portion of visual sensory information associated with the viewing angle of the user when in use (paragraphs 0037, 0045, 0057, 0058, 0063, 0065, 0067, the original image processor 210 may generate a first reference image 510 by selecting and cutting a portion from the original image 500 in consideration of user movements or the shifting of the eyes of the user detected by the sensor 230. The first reference image 510 may have the same frame rate as that of the original image 500. As illustrated in FIG. 9, the first reference image 510 may be a portion selected from the original image 500…the second image frame 532 is displayed after the first image frame 531 according to the movement of the eyes or head of the user…the image processor 130 may receive detection information from the sensor 230, and may generate the additional image frames 533 to 535 by only selecting portions of image frames included in the second reference.  It is clear that the captured images are adjusted so that only portions of said captured images are displayed according to the movement of the eyes or head of the user, interpreted as viewing angle of the user when in use).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Taylor in view of Kada in order to prevent or reduce a risk of a situation where a user immersed in a virtual space is startled, without reducing a user's sense of immersion to the virtual space (Kada; paragraph 0005) and by using the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002), and in view of Bilic by connecting the head of the boom to an energized line in order to prevent the possibility of potential differences which might cause power outages and damage equipment (Bilic, paragraph 0004), and in view of Lim by selecting and displaying only portions of the captured images based on the viewing direction of the user in order to reduce computation time; additionally, an image may be smoothly scrolled and displayed even when the user moves. Hence, a more realistic virtual reality service may be provided to the user (Lim; paragraph 0029).
As per claim 15, Du discloses wherein the single remote power source further provides power to at least one of the first motor or the second motor (page 646, section A, In the overhead robotic platform, an industrial computer works as the slave computer. The two robotic arm motor drivers are connected directly to the computer with EtherCat fieldbus for real-time motion control. Both arms are equipped with stereo vision cameras to enable better perception of the operation scene. A global pan-tilt-zoom camera is installed at the rear part of the platform to provide flexible wild range surveillance. A 10kW hydraulic generator is carried on the robotic platform as power source).
As per claim 16, Taylor and Du discloses an input device associated with the mountable display for receiving a user input signal (Taylor: paragraph 0093, The display unit(s) may be provided, for example, to allow a user to view various information in connection with execution of the instructions. The user input device(s) may be provided, for example, to allow the user to make manual adjustments, make selections, enter data or various other information, and/or interact in any of a variety of manners with the processor during execution of the instructions. Du, page 646, right col. , A multi-screen monitor is used to show the real-time robotic arm postures, the reconstructed operation scene, the surveillance camera image and some other useful status information. For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface), wherein the user input signal is transmitted across the electrically isolated region of the boom assembly to the remote assembly through the fiber-optic cable (as shown in fig. 9 of Du).
As per claim 17, Du discloses wherein the at least one robotic arm is controlled by the user via a control signal transmitted from an input device through the fiber-optic cable to the at least one robotic arm (Du, page 646, right col. , In the ground control site, a main host computer, connected to the slave computer via optical fiber communication, performs the motion planning task and the operation scene reconstruction task…For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface).  
As per claim 19, Taylor discloses wherein the sensory information and a signal indicative of the viewing angle of the user are wirelessly communicated between the remote assembly and the mountable display (paragraph 0060).  

10.	Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Kada (US 2018/0011681) in further view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of LIM et al. (US 2017/0340969) in further view of Hunt (US 2014/0014637).
As per claim 18, Taylor, Kada, Du, Bilic and Lim disclose the system of claim 14, wherein the at least one robotic arm is a first robotic arm, wherein the gimbal camera mount is disposed at an end of a second robotic arm (Du, fig. 9; page 646, section A, Both arms are equipped with stereo vision cameras to enable better perception of the operation scene), wherein the second robotic arm is operable to rotate about at least one axis (see fig. 5 of Du); 
However, Taylor, Kada, Du, Bilic or Lim do not explicitly disclose wherein the second robotic arm is operable to rotate about at least one axis based on a viewing position of the user detected by the at least one sensor when in use.  
In an analogous art, Hunt discloses wherein the second robotic arm is operable to rotate about at least one axis based on a viewing position of the user detected by the at least one sensor when in use (paragraph 0035, in embodiments in which the camera 50 is coupled to a secondary robotic arm 56 (FIG. 2), the movements of the robotic arm 56 may be controlled such that position and/or orientation of the camera 50 relative to the apparatus 12 correspond to the position and/or orientation of the display device 18 relative to the apparatus model 68; when the user tilts or rotate his head or when the user moves his head closer to or further away from the apparatus model 68). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention by attaching the remote camera system of Taylor to a robotic arm operable to rotate based on a head’s movement of a user, as taught by Hunt, in order to improve the control of Taylor’s remote camera system and free the user’s hands to perform other operations.
  
11.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Kada (US 2018/0011681) in further view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of LIM et al. (US 2017/0340969) in further view of Kuhn (US 4,831,662).
As per claim 20, arguments analogous to those applied for claim 13 are applicable for claim 20.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (Faucher et al. "Ground operated teleoperation system for live power line maintenance" (Year: 1996); Aracil et al. "ROBTET a new teleoperated system for live-line maintenance" (Year: 1995)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482